


110 HR 1316 IH: Protection of University Governance Act of

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1316
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Mr. Johnson of
			 Illinois (for himself, Mr.
			 Hastert, Mr. Kirk,
			 Mr. LaHood,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Shimkus,
			 Mr. Costello,
			 Mr. Alexander, and
			 Mr. Manzullo) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To provide institutions of higher education with a right
		  of action against entities that improperly regulate intercollegiate sports
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Protection of University Governance Act of
			 2007.
		2.FindingsThe Congress finds the following:
			(1)Voluntary collegiate self-regulation of
			 intercollegiate sports activities is a traditional and desirable
			 undertaking.
			(2)The regulation of
			 intercollegiate sports activities significantly affects interstate
			 commerce.
			(3)Any attempt by an entity that regulates
			 intercollegiate sports activities to impose its view of correct social policy
			 on institutions of higher education participating in such activities is
			 inimical to the traditions of higher education in America and is inconsistent
			 with university governance and academic freedom. Attempts to regulate
			 institutions in this manner detract from the diversity of America and the
			 independence of thought and spirit that are the essence of higher education in
			 this Nation.
			3.Improper actions
			 by entities that regulate intercollegiate sports activities
			(a)In
			 generalAn entity that
			 regulates intercollegiate sports activities shall not impose any penalty or
			 sanction on, or deny any benefit to, an institution of higher education by
			 reason of the team name, symbol, emblem, or mascot of any intercollegiate
			 sports activity of such institution.
			(b)LiabilityAn
			 entity that regulates intercollegiate sports activities shall be liable to an
			 institution of higher education that is aggrieved by such entity as a result of
			 any violation of
			 subsection (a). In any action brought under
			 this subsection, the entity that regulates intercollegiate sports activities
			 may be subject to injunction and shall be liable to the aggrieved institution
			 of higher education for any damages caused thereby, including reasonable
			 attorneys’ fees and costs.
			(c)JurisdictionAny action brought under
			 subsection (b) may be filed in an
			 appropriate district court of the United States.
			4.DefinitionsIn this Act:
			(1)Entity that
			 regulates intercollegiate sports activitiesThe term entity that regulates
			 intercollegiate sports activities means any entity that regulates
			 intercollegiate sports activities and that is not a Federal, State, Tribal,
			 territorial, or local government entity.
			(2)Institution of
			 higher educationThe term
			 institution of higher education means an institution defined in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that
			 such term does not include an institution described in subsection (a)(1)(C) of
			 that section.
			5.Severability and
			 effective date
			(a)SeverabilityThe provisions of this Act are severable.
			 If any provision of this Act, or any application thereof, is found
			 unconstitutional, that finding shall not affect any provision or application of
			 the Act not so adjudicated.
			(b)Effective
			 dateThis Act shall apply to
			 any violation of
			 section 3(a) by an entity that regulates
			 intercollegiate sports activities which occurs on or after August 4,
			 2005.
			
